DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/2022 has been entered. 
Response to Amendments
Applicant's amendments filed 5/10/2022 have been entered. Claims 46-48 have been added. Claims 1, 3, 5, 10-21, 41 and 43-48 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 47 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 47 recites “wherein the SVF cells comprise at least two different cell types and wherein the SVF cells are substantially devoid of cells including extracellular matrix material”. There are two issues with this claim. First, it is unclear how the SVF cells can comprise at least two different cell types while at the same time being “substantially devoid of cells”. Second, it is unclear what the phrase “substantially devoid of cells including extracellular matrix material” limits to since extracellular matrix material is not a cell. Extracellular matrix material is well understood in the art to be extracellular proteins such as collagens and fibrins. It is unclear if this phrase is meant to limit to (1) the composition including extracellular matrix material, or (2) the composition being devoid of extracellular matrix material. It is noted that if the applicant intended to limit to the SVF fraction being devoid of extracellular matrix material (collagens, fibrins, etc.) there appears to be a lack of written description in the specification as applicant’s cited paragraph [0076] does not provide support for this limitation. 
As such the metes and bounds of the claim cannot be determined. Clarification of both issues within the claim is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 5, 10-21, 41 and 43-48 remain/are rejected under 35 U.S.C. 103(a) as being unpatentable over Chai et al (Molecular Therapy- 2007), in view of Kang et al (Tissue Engineering- 2008), Shepherd et al (Arterioscler Thromb Vasc Biol- 2003), and Gimble et al (Circulation Research- 2007).
Regarding claim 1, Chai teaches biomaterials approach to expand and direct differentiation of stem cells on scaffolds including PLGA hydrogels (see Abstract, pg 471 right column and pg. 476 left column).  Moreover, Chai teaches that one strategy includes stem cells are amplified and differentiated directly in the scaffold before implantation (e.g., interpreted to mean not cultured prior to contacting the implant scaffold) (see pg. 469, right column, first paragraph).  Chai teaches that the constructs may be utilized for vasculogenesis (see pg. 471, right column, third paragraph).  Chai teaches that artificial grafts were seeded with differentiated endothelial cells in combination with other cell types such as smooth muscle cells (relevant to claim 3) (see pg. 475, left column, second paragraph).  Chai further teaches that the capacity of adipose tissue-derived stem cells (ADSCs) to differentiate along various cell lineages, when seeded into polymeric scaffolds or when combined with hydrogels (relevant to claim 45), has been evaluated both in vivo and in vitro (see pg. 475, right column, third and fourth paragraphs). It is noted that ADSCs are a type of cell found in the SVF.
Chai does not teach SVF cells, or cells comprising microvessel fragments, embedded in a three-dimensional matrix, or that SVF cells expressly enhance vascularization of the tissue, or the cell transplantation.
Regarding claims 1, 3, 11, 13, 15, 18, 21, and 41, Kang teaches implantation methods and compositions comprising a cell transplant including adipose-derived stromal cells (also known as stromal vascular fraction cells (SFV cells)) after adipocytes are removed from the stromal-vascular fraction, taken to enzymatic digestion, and then placed in contact with macroporous PLGA scaffold material (see pg. 26, Isolation of human ASCs; and pg. 27, Implantation).  Kang teaches that Human ASCs (e.g., mammalian) may be cultured in DMEM on the macroporous PLGA scaffold material (e.g., the PLGA scaffold material are the “cell transplant”) (see pg. 26, right column).  Kang teaches stromal cells growing on the surface (e.g., at least one layer) or embedded within PLGA (i.e., “encapsulating”)(i.e., “three-dimensional matrix) (see pg. 28, Fig. 1).  Kang teaches stromal cells have high-density cell expansion on the PLGA (i.e., interpreted to mean the entire scaffold, or 100% coverage) (see pg. 31, right column, 2nd paragraph).  Kang teaches adhesion to PLGA surfaces (see pg. 445, left column, last paragraph).  Kang also teaches implanting human ASCs into mice (relevant to different species) (see pg. 27, right column, last paragraph).  
Shepherd teaches methods of microvascular constructs that are implantable by isolating fat pads, mincing and digesting with collagenase, and filtering out tissue debris and large vessels (see pg. 899, left column, Microvascular Constructs).  Further, Shepherd teaches microvessel fragments may be captured by filtration of the remaining suspension and recovered because new microvessel networks are necessary and advantageous for supporting stromal vascular cells (relevant to claim 5) (see pg. 903, left column, second to last paragraph).  Shepherd also teaches that the cultured microvasculature can subsequently be remodeled into a functional perfusion circuit, where once implanted the microvasculature inosculates with the host circulation and remodels to contain morphologically identifiable arteries, arterioles, capillaries, venules and veins assembled into a perfused, vascular bed (relevant to claims 43-44) (see pg. 902, first paragraph; and Fig. 5).  Shepherd teaches that each vessel in the model begins as a differentiated vessel element, dedifferentiates into a “generic appearing” vessel during/after angiogenesis and subsequently redifferentiates into a specific element of a perfusion-competent vascular tree (see pg. 902, left column, first paragraph).
Gimble teaches methods in isolating cells from adipose tissue by mincing fat pads, washing extensively to remove hematopoietic cells, incubating the tissue fragments with collagenase, and centrifuging the digest (see pg. 1251, left column, Cell Isolation and Mechanical Devices).  Further, Gimble teaches that after centrifuging the digest a separated stromal vascular fraction (SVF) is pelleted and a population of mature adipocytes is floating (see pg. 1251, Cell Isolation and Mechanical Devices); reads on “freshly isolated”.  Thus, Gimble do not filter tissue fragments. Gimble teaches that the SVF consisted of a heterogeneous cell population, including circulating blood cells, fibroblasts, pericytes and endothelial cells as well as “preadipocytes” or adipocyte progenitors (see pg. 1251, Cell Isolation and Mechanical Devices).  
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the teachings of Chai, Kang, Shepherd and Gimble to achieve a method comprising encapsulating and implanting a tissue or cell transplant and a population of cells comprising stromal vascular fraction cells, wherein the population of cells comprising SVF cells coats at least a portion of the outer surface of the tissue or cell transplant, and wherein the SVF cells present on the surface of, or embedded within a three-dimensional matric comprises microvessel fragments, because Kang teaches the benefits of SVF cells, and Chai also teaches the benefits of cells found in the SVF. It also would have been obvious to a person of ordinary skill in the art to have additionally included Shepherd and Gimble, because Shepherd teaches that microvessel fragments are necessary to support regeneration of tissue from SVF type implantations, and Gimble teaches isolating SVF cells that would include microvessel fragments since Gimble does not filter the purify the fraction. It would be useful for an implant because Kang teaches implants having stromal cells growing on the surface or embedded within PLGA substrates, and Chai teaches the usefulness of PLGA hydrogels.  A person of ordinary skill in the art would have had motivation and a reasonable expectation of success in utilizing the SVF cells, microvessel fragments, and freshly isolated SVF cells for enhancing vascularization, at least because Shepherd  teach that each vessel in the model (e.g., as taught in Gimble ) begins as a differentiated vessel element, dedifferentiates into a “generic appearing” vessel during/after angiogenesis and subsequently redifferentiates into a specific element of a perfusion-competent vascular tree, and the scaffolds from Chai  also are utilized for vasculogenesis.  
As such, the methods, as taught by Chai , Kang , Gimble , and Shepherd  would be obvious choices to combine and employ, because known compositions, methods, and improvements for making a composition comprising a tissue or cell transplant and a population of cells comprising stromal vascular fraction cells, wherein the population of cells comprising SVF cells coats at least a portion of the outer surface of the tissue or cell transplant, and wherein the SVF cells present on the surface of, or embedded within a three-dimensional matric comprises microvessel fragments, are desirable.  
	A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because combining known methods and compositions taught by Chai , Kang , Gimble , and Shepherd  which are compositions that are transplantable cells (taught by Chai , Kang , Gimble , and Shepherd ) which may be cultured on a PLGA hydrogel, would thus, give rise to the expectation that when combined, would also produce similar, if not enhanced, results.  
	One skilled in the art would have been further motivated to combine the teachings of Chai , Kang , Gimble , and Shepherd , because according to Gimble  "the hypothesis that transplanted allogeneic ASCs will not elicit a robust immune response and subsequent rejection needs independent and comprehensive testing”  (see pg. 1253, right column, last paragraph- pg. 1254, left column, first paragraph).  Further, Gimble teaches that such findings will have a profound impact on the application of ASCs in regenerative medicine and will reduce the cost of cell therapies (see pg. 1254, left column, first paragraph).  Thus, given that Chai teaches stem cells are amplified and differentiated directly in the scaffold before implantation (e.g., interpreted to mean not cultured prior to contacting the implant scaffold), Kang teaches that stromal cells growing on the surface or embedded within PLGA substrates, and that Kang, Gimble, and Shepherd  all teach compositions that are transplantable cells, the combination of the teachings provides an obvious composition.  This provides the motivation to make a composition a tissue or cell transplant and a population of cells comprising stromal vascular fraction cells, wherein the population of cells comprising SVF cells coats at least a portion of the outer surface of the tissue or cell transplant, and wherein the SVF cells present on the surface of, or embedded within a three-dimensional matric comprises microvessel fragments, and a considerable expectation of success upon doing so.
Regarding claim 10, Gimble teaches ASCs derived from human, where autologous ASCs offer advantages from regulatory, histocompatibility, and infectious perspectives (see pg. 1253, left column, second paragraph; and pg. 1253, right column, last paragraph).  
Regarding claim 11, Gimble teaches ASCs derived from multiple donors, and from both human and monkeys (see pg. 1253, left column, second paragraph).  
Regarding claims 12, 16-17, and 43-44, Kang teaches methods of implantation and genetically engineering tissue cell transplants (see pg. 27, Implantation, and at pg. 32, 1st full paragraph; Fig. 7-8).  Moreover, Kang teaches that neovascularization (e.g., enhanced vascularization) occurs after implantation in the developing tissue (see pg. 32, right column, third paragraph). Gimble teaches employing biophysical stimuli to control cell differentiation and tissue metabolism in vitro and in vivo (see pg. 1254, left column third paragraph).  Additionally, Shepherd teaches the capability of cultured microvascular construct to interface with an existing vasculature and subsequently remodel into a functional perfusion circuit can comprise a full spectrum of microvascular elements (see pg. 901, right column, last paragraph).  It would have been obvious for a person of ordinary skill in the art to have been able to establish a functional response to a glucose challenge given the teachings of Kang, Shepherd, and Gimble, because the combination of all three references would give a fully functional perfusion circuit having a full spectrum of elements, at least as taught in Shepherd.   
Regarding claim 19, given the interpretation of the term “attaching,” as above, Chai teaches polycaprolactone mediates MSC attachment primarily via adsorbed vitronectin, whereas PLGA does so via adsorbed type-I collagen (e.g., interpreted as “glue”) (see pg. 473, right column, third paragraph).  Further, regarding an interpretation of claim 19 wherein the entire structure (not the just the SVF cells) is attached, Shepherd teaches implantation may involve sutures (see pg. 899, left column, second paragraph).
Regarding claim 20, Gimble teaches thereby separating the floating population of mature adipocytes from the pelleted SVF (e.g., substantially pure population of SVF cells) (see pg. 1251, left column, last paragraph).      
Regarding claim 47, as stated above this claim is indefinite. Even so, if the claim is intended to limit to the SVF fraction comprising at least two difference cell types, as stated above this is taught by Gimble.
Regarding claim 48, Chai’s PLGA hydrogel does not comprise microspheres.
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed 5/10/2022 have been fully considered but they are not persuasive. 
Applicant alleges that none of the references teach that the composition would increase vascularization. Applicant points to the definition of vascularization in paragraph [0089], highlighting that this term refers to providing a substantially function vascular network. As stated above, Chai and Kang utilized adipose-derived stem or stromal cells for enhanced vascularization and Shepherd with Gimble teach microvessel fragments can form vessels and a perfusion-competent vascular tree. As discussed above, the combination of references teach that the components in the composition can function to enhance vascularization. Furthermore, since the components and active steps are taught by the cited reference, the implicit result of the method resulting in vascularization would implicitly be the result of the cited reference. Importantly, again, the cited references specifically teach their methods enhance vascularization, and therefore they render this limitation obvious. Therefore this argument is not persuasive.
Applicant points to new claim 46 wherein the SVF is freshly isolated. It is noted that “freshly” does not provide any specific type frame and that this claim does not provide any time frame for the use of the SVF after freshly isolating it. As stated above, Gimble teaches isolating SVF from adipose tissue and therefore Gimble teaches a freshly isolated SVF. Therefore this argument is not persuasive.
Applicant points to new claim 47 wherein the SVF fraction comprising at least two difference cell types. As stated above this claim is indefinite. Even so, if the claim is intended to limit to the SVF fraction comprising at least two difference cell types, as stated above this is taught by Gimble. As stated above, Gimble teaches that the SVF consisted of a heterogeneous cell population, including circulating blood cells, fibroblasts, pericytes and endothelial cells as well as “preadipocytes” or adipocyte progenitors. Therefore this argument is not persuasive. 
Applicant points to new claim 47 and alleges that this claim excludes extracellular matrix material. As stated above this claim is indefinite. While applicant highlights that Chai teaches benefits of cells secreting extracellular matrix proteins, it is noted that this teaching in Chai does not mean that the SVF is not isolated from the surrounding extracellular matrix material. It is also again noted that if the applicant intended to limit to the SVF fraction being devoid of extracellular matrix material (collagens, fibrins, etc.) there appears to be a lack of written description in the specification as applicant’s cited paragraph [0076] does not provide support for this limitation. Therefore this argument is not persuasive.
Applicant points to new claim 48 wherein the matrix does not include microspheres. Applicant highlights that Kang’s PLGA scaffold material is in the form of microspheres. The rejection above is no longer over Kang’s PLGA microspheres, but over Chai’s PLGA hydrogel. As Chai’s PLGA hydrogel is not taught to include microspheres, this claim is obvious over the Chai reference.
Conclusion
No claims are free of the art. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE A MCNEIL/Examiner, Art Unit 1653